PELLEGRINI, Judge,
concurring and dissenting.
I respectfully dissent in part to the majority opinion. Although I agree with the holdings that the arbitration panel did have jurisdiction to determine the length of the contract and did not have jurisdiction to award the creation of a lieutenant position, I disagree with the majority’s holding that a guaranteed wage and a no-layoff provision was an issue placed before the arbitrator merely because the notice of issues raised “Compensation and Wages”. Under the majority’s interpretation, almost any issue would fall within that type of demand. I do *655not believe such a reading complies with the specificity of issues required by Act 111.1
Lower Yoder Township (Township) contends that the Board of Arbitrators (Board) exceeded their authority by awarding a three-year contract, creating a “guaranteed wage/no layoff’ provision, and by creating a lieutenant position because these items were not placed in dispute in the notice of arbitration. A notice by the Police of Lower Yoder Township to the Township is required under Section 4(a) of Act 111, which provides that where “employers and employees are unable to effect a settlement, then either party to the dispute, after written notice to the other ‘party containing specifications of the issue or issues in dispute, may request the appointment of a board of arbitration.” (Emphasis added). In this ease, the Police gave the following notice:
(a) Compensation and Wages;
(b) Working Conditions, including maintenance of cruisers and other police equipment;
(c) Retirement Pensions and Other Benefits;
(d) Shift Differentials;
(f) [sic] Length of Contract;
(g) Department Maiming;
(h) Extra Shift Scheduling;
(i) Uniforms;
(j) Weapons;
(k) Sick Days;
(il) Any other matters presented to the Board of Arbitrators that are appropriate under 43 P.S. § 217.1
(Reproduced Record 91a).
Without any analysis to support its position, the majority opinion states that the notice “Compensation and Wages” was sufficient notice that a “guaranteed work week” and “no-layoff’ provision was before the Board. The majority opinion holds that the Board had jurisdiction to award “compensation to the Police in the form of guaranteed employment (forty hours of work per week and vacation and holiday pay)” in lieu of a pay raise. (Slip Opinion p. 6). If “Compensation and Wages” includes anything that has to do with money, as implied by the majority opinion, the statutory requirement for specification of issues is not given effect, in violation of the principles of statutory construction. The Statutory Construction Act of 1972, 1 Pa.C.S. § 1921. Under the majority’s interpretation, a party only has to raise “compensation and wages” and it is sufficient notice so that any form of remuneration can be addressed or awarded without the parties having the benefit of preparing to discuss or perhaps even negotiating on those specific points.
Because they impinge on management ability to control and allocate governmental resources, no layoff and guaranteed work week demands are “ballistic issues”, i.e., hard fought ones that are negotiated separately and are in no way subsumed by the term “compensation and wages”. Moreover, to adopt such an expansive interpretation of the issue “Compensation and Wages” is not only at variance with Act 111, but also violates fundamental notions that when a party goes into a proceeding, it should have an idea of what is involved. The majority’s interpretation will lead to blind-siding of the parties in all types of arbitration and administrative procedures. This is simply not the way collective bargaining takes or should take place.
Act 111 provides that public employers and their police officers should exert reasonable efforts to settle disputes as to contracts by engaging in collective bargaining in good faith. Section 2 of Act 111, 42 P.S. § 217.2. Collective bargaining entails the proposal of certain terms, with counter proposals and the right to reject terms and propose new ones in an effort to reach agreement on specific terms. See Borough of New Cumberland v. Police Employees of Borough of New Cumberland, 51 Pa.Commonwealth Ct. 435, 414 A.2d 761 (1980); 21 P.L.E. § 251. Within the process, the parties do not discuss whole packages of “compensation” for employees. Rather, the parties propose and discuss specific wages, salaries, hospitalization and disability payments, shift differential, and guaranteed work week and no-layoff provisions. This is what collective bargaining is all *656about — specific proposals with specific responses. If the parties reach an impasse or stalemate, meaning they cannot agree on issues raised during the collective bargaining, then either party may request the appointment of a board of arbitrators. Prior to the appointment of a board of arbitrators, Section 4(a) expressly requires that the party making the request must give notice of the issues to be addressed with specificity. It requires the same type of specificity used by the parties in making proposals and responses in the collective bargaining negotiations and does not envision interpreting “Compensation and Wages” to mean just about everything. Then, and only then, can the parties know what specific proposals are being abandoned and the core issues that are submitted to arbitration.
Because the Police were obliged to raise issues with specification under Act 111, I believe the Board did not have jurisdiction to award a guaranteed wage and no-layoff provision to the Police. Accordingly, I would reverse that part of the trial court’s order, in addition to reversing that part which holds that the arbitration panel had jurisdiction to award the creation of a lieutenant position.
COLINS, President Judge, and KELLEY, J., join in this concurring and dissenting opinion.

. Section 4(a) of the Act of June 24, 1968 (Act 111), P.L. 237 as amended, 43 P.S. § 217.4(a).